Citation Nr: 1225320	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  04-21 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from March 1978 to December 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In June 2011 the Board remanded this matter to the RO via the Appeals Management Center (AMC) for additional development.  That development completed, the matter has been returned to the Board for appellate consideration.  


FINDING OF FACT

The Veteran's service-connected disabilities do not combine to render him unable to secure and follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was not satisfied prior to the initial unfavorable adjudication of the claim by the RO.  Content compliant notice was provided to the Veteran by way of a letter sent to him in April 2006.  Since that letter was sent, the Veteran has had a meaningful opportunity to participate in the processing of his claim for TDIU and the agency of original jurisdiction (AOJ), which is the RO and AMC in this case, readjudicated the claim in supplemental statements of the case issued in September 2007, November 2010, and January 2012.  Thus, the timing defect was harmless error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and examinations were provided in August 2003 and October 2011 that addressed whether his service-connected disabilities rendered him unemployable.  The examinations were adequate as they took into account the relevant history of his disabilities, described the disabilities in sufficient detail, and provided a sufficient analysis, or explanation, as to the conclusion reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that an adequate medical opinion is one that takes into consideration the relevant medical history, describes the disability in sufficient detail so the Board's decision will be a fully informed one, and supports its conclusion with an analysis that can be weighed against contrary opinions).  

In June 2011, the Board remanded this matter to the RO via the AMC to add to the claims file any relevant VA treatment records from November 10, 2010, forward, obtain any outstanding relevant non-VA treatment records, afford the Veteran an examination, and readjudicate the claim of entitlement to TDIU.  In particular, the Board directed that the examiner address whether the Veteran's service-connected disabilities combine to prevent him from securing and following substantially gainful employment.  

The AMC has associated with the claims file VA treatment records from November 2010 forward.  It also sent a letter to the Veteran in June 2011 requesting that he submit any outstanding non-VA treatment records or complete and return authorizations for release of such records to VA and VA would then assist him in obtaining such records.  He did not provide any private treatment records or return any authorizations.  As noted above, VA provided an adequate examination in October 2011.  The examiner specifically considered whether the Veteran's service-connected disabilities combine to render him unemployable.  The AMC readjudicated the claim in a January 2012 supplemental statement of the case.  The Board thus finds that there has been compliance with the June 2011 Remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.341(a).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16(a). 

For the purpose of determining if these percentages are met, the following will be considered as one disability:  (1)  Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  

Service connection has been effective since April 2000, or earlier, for residuals of frostbite of the right foot, evaluated as 30 percent disabling; residuals of frostbite of the left foot, evaluated as 30 percent disabling; residuals of right knee injury, evaluated as 10 percent disabling; and postoperative scar from right hernia repair evaluated as 10 percent disabling.  Service connection has been effective since August 2008 for peripheral neuropathy of the right lower extremity, associated with residuals of frostbite of the right foot, evaluated as 10 percent disabling; and for peripheral neuropathy of the left lower extremity, associated with residuals of frostbite of the left foot, evaluated as 10 percent disabling.  

The frostbite and peripheral neuropathy disabilities all arise out of the same etiology and therefore are considered one disability for section 4.16(a) purposes.  Application of 38 C.F.R. § 4.125 yields a combined 60 percent rating.  Thus, the percentage requirements for § 4.16(a) are met for the period after August 2008.  For the period prior to August 2008, the right and left foot frostbite residuals combine to a 51 percent rating by application of § 4.25.  The bilateral factor then is 5.1 percent.  38 C.F.R. § 4.26.  Adding the bilateral factor yields a 56.5 percentage.  Id.  This rating is then converted to the nearest rating divisible by 10, which is 60 percent.  38 C.F.R. § 4.25.  So for the period prior to August 2008, the percentages for application of § 4.16(a) are also met.  This means is that if the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation for the period after August 2008, it can grant TDIU; i.e., it need not proceed to section 4.16(b) which would require it to refer the matter to another official.  What must be determined in this case is whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  

In order to be granted a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

Of record is a VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability, from August 2003.  Attached to that form is a statement that the Veteran was taking two prescription medications for his service-connected conditions and side effects of those medications rendered him unable to think and do things.  The Board has considered this statement along with a statement in a December 2002 psychiatric examination report that the Veteran had been prescribed an antidepressant for neuropathic pain, and a September 2002 pain clinic follow up note that stated that the Veteran had been seen in the pain clinic for several years for neuropathic pain secondary to frostbite injury in service.  

In a May 1996 rating decision, the RO denied service connection for a nervous condition claimed as secondary to service-connected frostbite and the Board denied his appeal as to that issue in a March 1997 decision.  It is clear that the issue of entitlement to service connection for a psychiatric condition as secondary to frostbite has been denied.  The statement attached to the claim for TDIU that states that medications are prescribed for service-connected conditions that render the Veteran unable to think or do things is not a claim for service connection but rather an assertion involving already service-connected conditions.  Treatment with an antidepressant does not constitute treatment for a service-connected disability in this case but rather treatment for a condition that is not service connected.  Hence, treatment with antidepressants does not give rise to a finding of unemployability due to any of the Veteran's service connected disabilities.  Neither treatment records nor examination reports show that he is or was treated with any medications for his service-connected disabilities that have side effects reported at any time as impacting negatively on his employment or causing him to have difficulty thinking or doing things.  Hence, the Board finds that the note attached to the Form 21-8940 is of very little probative value with regard to the claim of entitlement to TDIU.  

Treatment records show that the Veteran's service-connected disabilities do not render him unemployable.  Records of June 1991 treatment by "J.B.," M.D., noted that the Veteran had chronic foot pain but also noted that he had not attended a job or school due to stress and nausea.  Anxiety, gastrointestinal distress, and tension headaches are listed but there is no evidence that any of his service-connected disabilities affected his ability to work.  There is also mention of cervical spine pain and shoulder pain in private treatment records from the 1990s.  There is no mention of medication prescribed for service-connected disabilities.  VA treatment notes from February 1999 note that the Veteran attended a session of a chronic pain management group that focused on medication, including muscle relaxants, nonsteroidal anti-inflammatory medications (NSAIDs), and tricyclic antidepressants (TCAs).  Of note, the Veteran's complaints of pain had to do with his back and shoulders and he has been hospitalized for psychiatric symptoms diagnosed as bipolar disorder.  These records tend to show that, at that time, his service-connected disabilities did not result in unemployability.  

VA treatment notes from July 2001 document his report of low back pain and shoulder pain.  He reported that he still had some residual pain from frostbite neuropathy but he reported that this was not his major concern at the time.  VA treatment notes document admissions and treatment for psychiatric conditions to include bipolar disorder.  An April 2001 note, signed by a social worker, provides a discussion of employment issues.  This states that the Veteran reported that he had been unemployed for the past 25 years but had held jobs including in a mail room.  There are numerous reports of pain of his back, neck, and shoulders.  A May 2002 employment status note documents that his last job was as a supervisor in a mail room that lasted two months and he had a history of working as a material handler for six and one half years which was his longest full time job.  He reported that he had worked part time jobs and liked to volunteer to help children with mathematics but that he was unable to hold jobs because his feet swell if he is on his feet for very long.  He also reported that chronic neck and back pain presented a problem.  

He was hospitalized at a VA facility from April to May 2002 for psychiatric symptoms.  Notes from that hospitalization document that he was prescribed medication, Depakote, for his psychiatric condition and that his chronic neck and shoulder pain was managed with topical cream and acetominophen.  Also stated was that there were no other acute medical issues during the hospitalization.  This tends to show that he was not taking any medication for his service-connected disabilities at this time.  

These notes described in the last several paragraphs do not show that he was prescribed any medications for his service-connected disabilities.  There is no complaint or noting in any treatment records that any medication that he may have been taking for those disabilities caused any of the side effects that he mentioned in August 2003.  

VA afforded him a general medical examination in December 2002.  He reported that he led a sedentary lifestyle.  He reported that he gets out for medical appointments and for low back therapy and occasionally goes shopping.  The examiner stated that his right inguinal hernia repair scar was asymptomatic and should not affect his employability.  As to his frostbite residuals, the examiner remarked that the Veteran had decreased sensation in his feet and has difficulty standing in cold weather and is sensitive to cool weather.  He opined that "most likely than not the patient would be limited in his employability at this time."  With regard to his right knee condition, the examiner stated that he would have difficulties during prolonged standing, climbing and squatting activities but would be capable of doing light sedentary work.  

The statement that his frostbite and knee condition would cause the Veteran to be limited in his employability is not an opinion that he was unemployable due to these disabilities.  The statement is consistent with later findings that the Veteran's service-connected disabilities make physical employment not feasible but is not inconsistent with a finding that his service-connected disabilities do not render him unable to secure and follow a sedentary occupation that is substantially gainful.  

Another examination was afforded the Veteran in October 2003.  After providing a description of the residuals of his frostbite injuries, the examiner stated that more likely than not the Veteran could find employment at a job where he is sitting and not on his feet for extended periods of time - defined by the examiner as more than two hours.  Listed under current medications in this report are Motrin, Tylenol, and topical creams.  There is no mention of these medications causing any side effects.  

December 2007 VA treatment notes document his report of pain in the left knee of intensity of 4 out of 10 or 5 out of 10.  He reported that the pain is like an ache and it increases in intensity when walking.  The physical therapist who was apparently treating him for back pain, noted that he independently ambulated without assisted device, and was able to squat and walk on his tip toes and heels.  There is another note from this July 2007 physical therapist that he needed special shoes because of his frostbite injuries.  Treatment notes in August 2008 mention that the Veteran had numbness of his feet and that he had requested new shoes.  He denied burning or tingling.  Medication lists and treatment notes from 2007 through 2010 do not document that the Veteran was prescribed any medications for his service-connected disabilities that resulted in any side effects impacting on his ability to think or on his employability.  These treatment notes are not evidence favorable to his claim because they do not tend to show that his service-connected disabilities were so severe as to render him unable to secure and follow a substantially gainful occupation.  

In October 2011, VA afforded the Veteran an examination to assess his service-connected disabilities and whether the service-connected disabilities combine to cause him to be unable to secure and follow a substantially gainful occupation.  The examiner indicated review of the relevant medical history.  The examination report contains extensive findings with regard to the Veteran's service-connected disabilities.  At the conclusion of the findings for each type of disability, frostbite, peripheral neuropathy, inguinal hernia repair scar, and residuals of the right knee injury, the examiner provided an explanation as to the functional limitation, if any, including how the condition or conditions affected employment.  Following those individual sections, the examiner provided a comprehensive opinion explaining that his service-connected disabilities, combined, did not render him unemployable.  That opinion, in its entirety, is as follows:  

As per the exam request, the question is essentially whether the veteran's service connected disabilities combined prevent employment.  The short answer is:  combined they would make sustained physical employment unlikely, but sedentary employment would likely be possible.  In reviewing the records and in examining this veteran, it is clear that his non-service connected conditions significantly contribute to his difficulty with employment.  But that is not to be factored into this opinion per the exam request.  His service connected disabilities do make physical work difficult with having to avoid cold exposure and any significant standing, walking, lifting, etc, aggravating his legs, feet and to a lesser extent his right knee.  By having to take frequent breaks or with the basic limitation on physical activity, this would essentially rule out most or all physical employment.  As for sedentary employment the veteran reports that the soreness from his right hernia scar and the right knee condition are not significantly affected by sedentary activities (work).  The residual effects and limitation from the frostbite and lower leg and foot peripheral neuropathy would cause some limitations, but it is likely that reasonable accommodations could be made for this with many kinds of sedentary work.  

The Board affords this examination report considerable probative weight.  The examiner not only relied on sufficient facts, and appears to have applied medical principles to those facts.  His explanation, or rationale, for the conclusion is well reasoned and logical.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning).  

In the August 2003 VA Form 21-8940, the Veteran reported that he last worked in October 1995.  He listed his employment as a full time mail room supervisor from July to October 1995, as a part time instruction assistant at a community college from September 1991 to June 1993, and as a full time truck driver from February 1987 to July 1987.  As to education, he indicated that he had completed 4 years of high school and one year of college and that he had completed a program in business management at a community college.  He also indicated that he completed training involving computer applications.  The education and work experience history that the Veteran reported is not a particularly limited background.  His employment and educational background is not inconsistent with work in a sedentary occupation.  For this reason, the Board finds that his inability to work in a non-sedentary occupation does not render him unable to secure and follow a sedentary substantially gainful occupation.  

Based on the above, the Board finds the examination reports and treatment records to be more probative than the Veteran's statements and that the preponderance of evidence shows that his service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.  Therefore, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

TDIU is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


